Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 1 of 7 PageID #: 1689




                 Attachment 20
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 2 of 7 PageID #: 1690




 October 15, 2019

 Division of Dockets Management (HFA-305)
 U.S. Food and Drug Administration
 5630 Fishers Lane, Rm. 1061
 Rockville, MD 20852

         Re:      Tobacco Products; Required Warnings for Cigarette Packages and
                  Advertisements (Docket No. FDA-2019-N-3065)

 Dear Sir or Madam:

         ITG Brands, LLC (“ITGB”), a leading manufacturer and distributor of tobacco products,
 including cigarettes, and a Subsequent Participating Manufacturer to the multi-state Master
 Settlement Agreement (“MSA”), submits the following comments to the above-referenced docket
 in response to the U.S. Food and Drug Administration’s (“FDA’s” or the “Agency’s”) proposed
 rule, Tobacco Products; Required Warnings for Cigarette Packages and Advertisements (the
 “Graphic Warnings Proposed Rule”). IGTB has long been deeply engaged on regulatory and
 scientific issues before FDA, including with respect to the design of consumer perception studies
 to evaluate cigarette graphic health warnings.1 We have consistently encouraged the Agency to
 exercise the same rigor in the design, conduct, and analysis of its consumer perception and
 behavioral studies respecting the potential mandatory disclosures and warnings as the Agency
 expects industry to exercise in the context of Premarket Tobacco Product Applications (“PMTAs”)
 or Modified Risk Tobacco Product Applications (“MRTPAs”).2 In both contexts, ITGB is
 committed to promoting public awareness of truthful and not misleading information about the
 harms associated with smoking cigarettes, including through appropriate warnings. However,
 ITGB does not believe that the Agency has exercised the expected rigor with respect to the Graphic
 Warnings Proposed Rule, and as a consequence the warnings it has proposed would be misleading
 and run afoul of the First Amendment.




 1
          See, e.g., SMARTT Coalition, Comment Letter on Agency Information Collection Activities, Proposed
 Collection, Comment Request (May 30, 2017), https://www.regulations.gov/document?D=FDA-2017-N-0932-0014;
 SMARTT Coalition, Comment Letter on Request for Comments on Experimental Study of Graphic Cigarette Warning
 Labels (Apr. 22, 2010), https://www.regulations.gov/document?D=FDA-2010-N-0079-0003.
 2
         See SMARTT Coalition, Comment Letter on Agency Information Collection Activities, Proposed Collection,
 Comment Request at 2 (May 30, 2017), https://www.regulations.gov/document?D=FDA-2017-N-0932-0014
 (“SMARTT urges FDA to take into account the design characteristics and methodological issues identified in the
 Agency’s evaluation of [Swedish Match North America’s] consumer perception study which, if left unaddressed,
 could dramatically limit the ability of the study to evaluate consumer understanding, including the primary study
 outcomes of beliefs and knowledge of the negative health consequences of smoking.” (emphasis omitted)).

                                                        1
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 3 of 7 PageID #: 1691



                   cancer attributable to smoking. The National Cancer Institute estimates that the
                   number of “new cases of bladder cancer [per year is] 20.1 per 100,000 men and
                   women . . .”57 Even if FDA’s estimate that approximately 40 percent of bladder
                   cancer is attributable to smoking is correct,58 this suggests the annual risk of
                   developing bladder cancer attributable to smoking is approximately 8.04 per
                   100,000, or 0.00804 percent.

                   The administrative record also demonstrates that FDA did not consider perceptions
                   of the relative risk of bladder cancer caused by smoking (i.e., as compared to the
                   background risk from other causal factors) in developing the proposed warning.
                   Likewise, the administrative record shows no indication that FDA considered, or
                   tested consumer understanding of, the nature of the relationship of smoking on
                   bladder cancer risk. For instance, the proposed warning fails to convey, and the
                   administrative record does not indicate that the Agency tested consumers’
                   understanding that, the relationship between number of cigarettes smoked daily and
                   bladder cancer incidence is not purely linear. Specifically, a “risk plateau” has been
                   observed in which “very heavy smokers . . . do not experience a markedly increased
                   risk [of bladder cancer] compared with less heavy smokers.”59 Further, in support
                   of its proposed warning, FDA also cites literature in which the association between
                   bladder cancer and consistent smoking of up to ten cigarettes per day was not
                   statistically significant.60

               Newborn infant weighing four pounds. The Agency proposes to pair the text
                “WARNING: Smoking during pregnancy stunts fetal growth” with a photorealistic
                image of a “newborn infant on a medical scale, and the digital display on the scale
                reads four pounds.”61 First, as identified in the 2010 Surgeon General’s report,
                “[f]etal growth cannot be directly assessed,” and while birth weight has been used
                as a surrogate endpoint for fetal growth, birth weight “reflects not only growth but




 57
          Nat’l Cancer Inst., Cancer State Facts: Bladder Cancer, https://seer.cancer.gov/statfacts/html/urinb.html (last
 visited Oct. 15, 2019).
 58
           FDA states that 40 percent of bladder cancer deaths in 2000 through 2004 were attributable to smoking, and
 puts forward no data or rationale to indicate whether the mortality rate of bladder cancers attributable to smoking
 differ from bladder cancer attributable to other causes. See 84 Fed. Reg. at 42,774. We therefore use FDA’s 40
 percent figure, ad arguendo, to estimate the proportion of new bladder cancers attributable to smoking.
 59
          Frits van Osch, et al., Modeling the Complex Exposure History of Smoking in Predicting Bladder Cancer: A
 Pooled Analysis of 15 Case-Control Studies, 30 EPIDEMIOLOGY 458, 458-465 (2019), https://onlinelibrary.wiley.com/
 doi/epdf/10.1002/ijc.31059.
 60
           See 84 Fed. Reg. at 42,774 (citing Maki Inoue-Choi, et al., Association Between Long-Term Low-Intensity
 Cigarette Smoking and Incidence of Smoking-Related Cancer in the National Institutes of Health-AARP Cohort., 142
 INT’L J. OF CANCER, 271-280 (2018), and Frits van Osch, supra note 59, at 458-465).
 61
          84 Fed. Reg. at 42,774.

                                                           12
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 4 of 7 PageID #: 1692



                  also gestational age, as well as genetic potential, which is not commonly
                  assessed.”62

                  Further, with respect to birth weight, while the 2010 Surgeon General’s Report
                  indicates that infants of smokers are roughly twice as likely as those of nonsmokers
                  to be low birth weight,63 this proposed warning does not convey, and the
                  administrative record indicates that FDA did not evaluate consumer perception of,
                  the estimated 8.17 percent baseline risk of low birthrate across all pregnancies.64
                  Nor does the proposed warning accurately depict a typical low birth weight
                  attributable to smoking. The 2010 Surgeon General’s Report defines low birth
                  weight as any birth weight of less than 2,500 grams (approximately 5.51 pounds),65
                  and states that the “[i]nfants of smokers typically weigh 150 to 200 g[rams] less
                  than infants of nonsmokers.”66 The proposed warning instead depicts an infant that
                  weighs four pounds, or approximately 686 grams less than the low end of normal
                  birth weight.

                Chest incision. The Agency proposes to pair the text “WARNING: Smoking can
                 cause heart disease and strokes by clogging arteries” with a photorealistic image of
                 “the chest of a man . . . wearing a large open hospital gown . . . [who has] a large,
                 recently sutured incision running down the middle of his chest and is undergoing
                 post-operative monitoring.”67 The proposed warning does not reflect, and the
                 administrative record does not indicate that FDA assessed consumer understanding
                 of, the baseline risk for stroke, heart disease, or the need for coronary bypass or
                 open heart surgery. Indeed, FDA acknowledges in the Graphic Warnings Proposed
                 Rule that 75.9 percent of heart disease deaths and 88.7 percent of stroke deaths are
                 not attributable to smoking.68 Cardiovascular disease risk factors include obesity,
                 hypertension, diabetes mellitus, chronic kidney disease, and high low-density
                 lipoprotein (“LDL”) cholesterol.69

                  The proposed warning appears to depict coronary bypass or open heart surgery
                  which is a worst case, rather than representative, scenario. In general, inpatient
                  discharges for coronary bypass after grafting decreased from 683,000 in 1997 to

 62
         CTR. FOR DISEASE CONTROL & PREVENTION, HOW TOBACCO SMOKE CAUSES DISEASE, THE BIOLOGY AND
 BEHAVIORAL BASIS FOR SMOKING-ATTRIBUTABLE DISEASE: A REPORT OF THE SURGEON GENERAL, ch. 8, at 538
 (2010).
 63
         Id.
 64
        Joyce A. Martin, et al., Births: Final Data for 2016, NAT’L VITAL STATISTICS REP., at 1-55 (2018), https://
 www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67_01.pdf.
 65
         CTR. FOR DISEASE CONTROL & PREVENTION, supra note 62, ch. 8, at 538.
 66
         Id.
 67
         84 Fed. Reg. at 42,774.
 68
         Id. at 42,775.
 69
           See Donna K. Arnett, et al., 2019 ACC/AHA Guideline on the Primary Prevention of Cardiovascular Disease,
 74 AM. C. OF CARDIOLOGY E177, E177-E232 (Sept. 10, 2019), http://www.onlinejacc.org/content/accj/74/10/e177.
 full.pdf.

                                                        13
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 5 of 7 PageID #: 1693



                   371,000 in 2014.70 Notably, the Graphic Warnings Proposed Rule does not address
                   or provide any data regarding the incidence of coronary bypass among smokers.

                Diseased, darkened lungs. The Agency proposed to pair the text “WARNING:
                 Smoking causes COPD, a lung disease that can be fatal” with a photorealistic image
                 of “gloved hands holding . . . diseased, darkened lungs.”71 The Graphic Warnings
                 Proposed Rule contains no discussion regarding the relationship between smoking
                 and the image in the proposed rule. Moreover, the proposed warning fails to convey
                 the relationship between cigarette use topography and the depicted image.72 The
                 proposed warning fails to convey that such lung pigmentation is unlikely to occur
                 except after “many years” of “heavy” smoking.73

                Nasal canula and oxygen tank. The Agency proposes to pair the text
                 “WARNING: Smoking causes COPD, a lung disease that can be fatal” with a
                 photorealistic image of “the head and neck of a man . . . who has a nasal canula
                 under his nose supplying oxygen; the oxygen tank can be seen behind his left
                 shoulder.”74 FDA estimates that, among the 189.776 million “ever smokers”,
                 approximately 7.5 million people, or 3.9 percent, currently have (diagnosed or
                 undiagnosed) COPD attributable to smoking.75

                   Long term-oxygen therapy, delivered through a nasal canula, as depicted in the
                   proposed warning, is one of several treatments for COPD.76 For example, the Mayo
                   Clinic’s practice guidelines recommend long-term oxygen therapy only for a subset
                   of patients with a resting oxygen saturation of 88 percent or less.77 Again, the
                   proposed warning depicts a ‘worst case scenario,’ without any discussion in the
                   administrative record of the proportion of smokers developing COPD who will
                   require long-term oxygen therapy (or home oxygen), much less the proportion of
                   all smokers who will require home oxygen.

                Erectile dysfunction. The Agency proposes to pair the text “WARNING: Smoking
                 reduces blood flow, which can cause erectile dysfunction” with a “photorealistic
                 image depicting a man who is experiencing erectile dysfunction . . . sitting on the
                 edge of a bed and leaning forward, with one elbow resting on each knee. The man’s

 70
        Emelia J. Benjamin, et al., Heart Disease and Stroke Statistics—2018 Update: A Report From the American
 Heart Association, CIRCULATION, Mar. 5, 2019, at e511, https://www.ahajournals.org/doi/pdf/10.1161/
 CIR.0000000000000659.
 71
         84 Fed. Reg. at 42,775.
 72
        See, e.g., Farber Decl. ¶ 5 (“The amount of black pigmentation in the [similar secondhand smoke] graphic
 image would likely result from many years of heavy direct smoking.” (emphasis added)).
 73
         Id.
 74
         84 Fed. Reg. at 42,775.
 75
         Id. at 42,776.
 76
         See Shireen Mirza, et al., COPD Guidelines: A Review of the 2018 Gold Report, 93 MAYO CLINIC 1488,
 1493-94 (Oct. 2018), https://www.mayoclinicproceedings.org/article/S0025-6196(18)30409-9/pdf.
 77
         See id.

                                                       14
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 6 of 7 PageID #: 1694



                   head is titled down, with his forehead pressed into the knuckles of his right hand.
                   Behind him on the bed, his female partner looks off in another direction.”78

                   The proposed warning does not convey either the absolute or relative risk of erectile
                   dysfunction associated with smoking, and the Agency did not include assessments
                   of consumers’ understanding of absolute and relative risk in the design of its
                   consumer perception studies. The Agency references literature indicating that
                   erectile dysfunction is a common condition in the general population.79 In support
                   of the statement that “[s]mokers have been found to have a 40 percent increased
                   risk of erectile dysfunction,”80 the Agency cites a study which found that the
                   correlation coefficient between erectile dysfunction and smoking “after adjusting
                   for age . . . was attenuated, -0.09 (p < 0.02).”81

                Feet with several amputated toes. The Agency proposes to pair the text
                 “WARNING: Smoking reduces blood flow to the limbs, which can require
                 amputation” with a “photorealistic image depicting the feet of a person who had
                 several toes amputated due to tissue damage resulting from peripheral vascular
                 disease . . .” also known as peripheral arterial disease.82 This depiction of the risks
                 of peripheral vascular disease is fundamentally misleading; the prevalence of
                 peripheral vascular disease in patients who have no symptoms at all is high, ranging
                 from 20 to over 60 percent of patients.83 Indeed, the “natural history of lower
                 extremity outcomes in people with [peripheral arterial disease] has been described
                 as ‘benign.’ This is in part because only a small proportion of patients” require
                 amputation.84 Over a five year period, only one or two percent of patients with
                 peripheral vascular disease will either develop critical limb ischemia or require
                 amputation.85



 78
         84 Fed. Reg. at 42,776.
 79
          See id. (“[A]t least 20 percent of all men have some degree of erectile dysfunction. Among men between the
 ages of 40 and 70 years, approximately 50 percent have some degree of erectile dysfunction.” (citations omitted)).
 80
         Id.
 81
          Naomi M. Gades, et al., Association Between Smoking and Erectile Dysfunction: A Population Based Study,
 161 AM. J. OF EPIDEMIOLOGY 346, 348 (Feb. 2005), https://academic.oup.com/aje/article/161/4/346/92680. The
 Agency also cites to a “meta-analysis” of one cohort study and nine-cross sectional studies which found the “summary
 odds ratio of ED for an increase of 10 cigarettes smoked per day was 1.14 (95% confidence interval 1.09 to 1.18),
 with moderate heterogeneity (P = 0.061, I2 = 44.7%). For an increment of 10 years of smoking, the combined odds
 ratios of ED was 1.15 (95% confidence interval 1.10 to 1.19), without substantial heterogeneity (P = 0.522,
 I2 = 0.0%).” Shiyi Cao, et al. Association of Quantity and Duration of Smoking with Erectile Dysfunction: A Dose-
 Response Meta-Analysis.’’ 11 J. OF SEXUAL MED., 2376, 2376-2384 (Oct. 2014), https://doi.org/10.1111/jsm.12641.
 82
         84 Fed. Reg. at 42,776.
 83
          See Mary McGrae McDermott, Lower Extremity Manifestations of Peripheral Artery Disease: The
 Pathophysiologic and Functional Implications of Leg Ischemia. 116 CIRCULATION RES. 1540, 1540-50 (Apr. 24,
 2015), https://www.ahajournals.org/doi/pdf/10.1161/CIRCRESAHA.114.303517.
 84
         Id. at 1545 (citations omitted).
 85
         See id.

                                                         15
Case 6:20-cv-00176-JCB Document 34-23 Filed 05/15/20 Page 7 of 7 PageID #: 1695



                 The administrative record indicates that the Agency did not assess consumer
                 perception of the absolute or relative risk of peripheral vascular disease among
                 smokers. Similarly, the Graphic Warnings Proposed Rule does not address the
                 likelihood that smokers will require amputation, as depicted in the proposed
                 warning. Indeed, this proposed warning is misleading because it depicts a
                 condition—peripheral vascular disease characterized by reduced blood flow to
                 multiple limbs—that is exceedingly rare among smokers, affecting no more than
                 one in 1,000 smokers.86

               High blood sugar. The Agency proposes to pair the text “WARNING: Smoking
                causes type 2 diabetes, which raises blood sugar” with a “photorealistic image
                depicting a personal glucometer device being used to measure the blood glucose
                level of a person with type 2 diabetes . . . . The digital display reading of 175 mg/dL
                and a notation on the glucometer indicate a high blood sugar level.” 87 Diabetes is
                defined as a fasting blood sugar of greater than or equal to 126 mg/dL.88 A fasting
                blood sugar level of 175 mg/dL is well in excess of this threshold. Further, as with
                the other warnings, the proposed warning is misleading in that it does not convey
                either the absolute or relative risk of diabetes as a result of smoking. Indeed, FDA
                acknowledges that the vast majority—87.3 percent—of diabetes related deaths are
                not attributable to smoking at all.89

               Needle in eye. FDA proposes to pair the text “WARNING: Smoking causes age-
                related macular degeneration, which can lead to blindness” with a photorealistic
                image of a “man [] receiving an injection in his right eye to prevent additional vessel
                growth.”90 The Graphic Warnings Proposed Rule acknowledges that the
                prevalence of any macular degeneration among adults over age 40 years is
                estimated to be 6.5 percent,91 but FDA did not assess whether consumers viewing
                the proposed warning understood the absolute risk of macular degeneration in
                general, or among smokers. Macular degeneration “is a multifactorial disorder” for
                which genetics, sunlight, diet, cardiovascular factors, and alcohol are also potential
                risk factors.92 Yet FDA failed to conduct consumer perception research to assess
                whether consumers understood the multifactorial nature of macular degeneration
                and, therefore, the relative risk of macular degeneration among smokers.

                 Nor is the depiction of treatment of macular degeneration accurate; the needle
                 depicted is thicker than one that would actually be used to treat macular


 86
        Comment of RAI, Exhibit K, Decl. of Robert Wagmeister, M.D. ¶¶ 3-4 [hereinafter “Wagmeister Decl.”].
 87
        84 Fed. Reg. at 42,776.
 88
        See AM. DIABETES ASS’N DIAGNOSIS, https://www.diabetes.org/a1c/diagnosis (lasted visited Oct. 15, 2019).
 89
        84 Fed. Reg. at 42,777.
 90
        Id.
 91
        Id.
 92
        Richard A. Armstrong and Maryam A. Mousavi, Overview of Risk Factors for Age-Related Macular
 Degeneration (AMD), 10 J. STEM CELLS 171, 171-91 (Jan. 2015).

                                                      16
